DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election Group I (Claims 1-16 and 18-19) in the reply filed on 5/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Syao (US 9,452,567 B2).
For claim 1, Syao teaches an apparatus for making a stereolithographic object, the apparatus comprising:
an element  having a surface for disposing thereon a material used to make a stereolithographic object (Figures 1-2B any one of items 7,8, 9, as an element); col 5 lines 33-61) ; a platform for making the stereolithographic object thereon (Fig 1-2B item 3-build platform); a positioner operably coupled to at least one of the platform (see Figures 1-2B; col 5 lines 50 to col 6 lines 65) and the element and operable to change a distance between the platform and the element and so change the distance of a portion of the stereolithographic object when made and the surface to be the thickness of a stereolithographic layer of the stereolithographic object; and a force sensing system configured to generate force information indicative of a force transferred between the element and the platform (col 6 lines 34-44; Figs 1-2B item 14-force sensor); and a controller for processing the force sensing information (see col 6 lines 34-44).
As for claims 2-3, Syao teaches wherein the force sensing system supports the element and has a flat surface on which the element is received, caused the element to adopt a flat configuration (see Fig 1-2B, items 7, or 8, or 9 as element, and 14 as force sensor). 
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by El-siblani et al (US 2011/0089610 A1; D1) or DWS SRL (US 2015/0123319 A1; D3).
The examiner concurs with the detailed reasoning provided in the written opinion by the international searching authority, and also included in the applicant’s IDS received on 9/25/2019. In summary, see D1: abstract; [0093][0171][0174][0178]-[[0182], Figs 32A &B and D3: abstract; Fig 1; [0054][0062][0015][0117][0118].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Syao (US 9,452,567 B2; D2) in view of either one of XYZ Printing (US 2017/0028646 A1; D4) or Lamplight Games (US 2015/0027239 A1; D5).
As for claim 16, Syao teach all the limitations to the claim invention as discussed above, however, fails to teach where the processor is configured to use the force information to determine a quantity of material. 
The examiner notes that the idea of using force to determine quantity of material is well known, as exemplified by XYZ printing and Lamplight Games (see XYZ printing [0010][0008]; Lamplight Games: [0011]-[0014][0050]). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify Syao with using force to determine quantity of material, as in either one of XYZ printing or Lamplight games, for the benefit of efficiently forming 3D object.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Syao (US 9,452,567 B2; D2) or El-siblani et al (US 2011/0089610 A1; D1).
Claims 4-12, pertains to force sensing system comprising a pressure sensitive array of tactile sensors; wherein the pressure sensitive array of tactile sensor is transparent to material hardening light; comprising a radiation source configured to generate the material hardening light and direct the material hardening light to the surface through the pressure sensitive array of tactile sensors and the element for selectively hardening an area of the material when so disposed; wherein the pressure sensitive array of tactile sensors comprises a tough-screen sensor; wherein the force sensing system comprises a plurality of sensors that are spaced apart; the plurality of force sensors that are spaced apart in at least one direction that is orthogonal to a normal surface…as claimed. 
D2 discloses only a single localized sensor (see D2 col 6 lines 34-44, item 14 Fig 2B). D1 discloses a thin film pressure sensor “yielding an electrical signal indicative of force applied” [0174]. It would have been obvious for person skilled in the art, to choose to add multiple distributed forces sensors and such would have been matter of design choice. Further choosing a sensor transparent to material hardening and use of touch screen sensors would be no more than selection and substitution of a known force sensor, they are considered to one of several obvious known alternatives which would be available for use by the person skilled in the art and is an obvious choice which would be arrive at by a routine and non-inventive process. 
 Dependent claims 11-12  recites in addition to multiple distributed force sensors provision of force information indicative of the mount of force sensed by each of the multiple force sensors. It is considered that a person skilled in the art, using the individual measurements from these multiple sensors in a matter of mere routine workshop variation to which the person skilled in the art would be led as a matter of course without the need for inventive process step. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Syao (US 9,452,567 B2; D2) or El-siblani et al (US 2011/0089610 A1; D1) in view of Nolet et al (US 2019/0351614 A1).
For claim 18, Syao and El-siblani teach all the limitations except the control system configured to use the force information to determine a position on the material receiving surface that the force is applied. 
In the same field of endeavor, Nolet et al teach controller configured to use the force information to determine a position on the material receiving surface that the force is applied (see claims 5, 6, and 14). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of either one of Syao or El-siblani et al. with further configuring the controller to determine the position based on force info, as taught by Nolet et al. for the benefit of efficiently forming 3D object layers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over XYZ Printing (US 2017/0028646 A1; D4) in view of Syao (US 9,452,567 B2; D2).
For claim 19, XYZ Printing teaches 3D printing apparatus comprising a platform for making the object thereon (see [0009]) and a vessel for disposing therein a material for making the stereolithographic object ([0009]); a force sensing system supporting the vessel and configured to generate force information indicative of the weight of the material when so disposed ([0010]); and a processor that determines when the force information satisfies a material weight condition and if so generates a material weight condition signal ([0010]).
However, XYZ printing fails to teach the 3D printing apparatus stereolithographic. In the same field of endeavor, Syao teach stereolithography apparatus including force sensing system (Figure 1-2B item 14), thus it would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to use the force sensing system as taught in XYZ to a stereolithographic apparatus, for providing similar result or addressing the same problem such as build failing due to insufficient material when build starts. 
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US 2020/0338830 A1 – Deetz et al teach force sensor for stereolithoraphy; US 2020/0147873 A1 – Lewis et al. teach input force applied to the nozzle, a sensor configured to detect a position of the printing surface relative to the opening of the nozzle to provide feedback for determining movement of the nozzle based on the position; See similarly, US 2019/0369566 A1 ([0143] position detected based on force detected); See similarly, US 2018/0297285 A1 (Sheppard et al). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743